UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-07239 Name of Registrant: Vanguard Horizon Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2009  September 30, 2010 Item 1: Reports to Shareholders Vanguard Strategic Equity Fund Annual Report September 30, 2010 > Vanguard Strategic Equity Fund returned almost 14% for the fiscal year ended September 30, 2010, lagging both its benchmark and its peers. > The broad U.S. stock market returned about 11%, with mid- and small-capitalization companies slightly outpacing their large-cap counterparts. > Information technology and industrials stocks weighed most heavily on the funds performance against the benchmark. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Advisors Report. 7 Fund Profile. 9 Performance Summary. 10 Financial Statements. 12 Your Funds After-Tax Returns. 27 About Your Funds Expenses. 28 Glossary. 30 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. Cover photograph: Jean Maher. Your Funds Total Returns Fiscal Year Ended September 30, 2010 Total Returns Vanguard Strategic Equity Fund 13.71% MSCI US Small + Mid Cap 2200 Index 16.78 Mid-Cap Core Funds Average 14.36 Mid-Cap Core Funds Average: Derived from data provided by Lipper Inc. Your Funds Performance at a Glance September 30, 2009, Through September 30, 2010 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Strategic Equity Fund $14.52 $16.30 $0.200 $0.000 1 Chairmans Letter Dear Shareholder, Vanguard Strategic Equity Fund returned almost 14% for the fiscal year ended September 30, 2010. The funds return trailed that of its benchmark, the MSCI US Small + Mid Cap 2200 Index, and the average return of its peers. Most of the funds underperformance against the benchmark can be attributed to the subpar performance of its information technology and industrials stocks. Overall, seven of the funds ten sectors came up short. If you hold shares in a taxable account, you may wish to review the table and discussion on after-tax returns for the fiscal year, based on the highest tax bracket, later in this report. An upbeat end to a worrisome 12 months Although global stock markets traced a ragged trajectory, they ultimately gained ground for the 12 months ended September 30. Europes sovereign debt crisis and a dispiriting lack of vigor in the U.S. economy weighed on stock prices through the spring and summer. In September, however, investor sentiment perked up, buoyed by continued signs of strength in corporate financial statements. The broad U.S. stock market rallied to close the period with a return of more than 11%. Small-capitalization stocks finished a few steps ahead of their large-cap counterparts. 2 International stock markets were a mixed bag: middling returns in Europe, stagnation in the Pacific regions developed markets, and a return of more than 20% from emerging markets. The combined result, as measured by the MSCI All Country World Index ex USA, was a 12-month return of 8%. Bond prices rallied, driving yields to surprising lows Bonds produced strong 12-month returns, a gratifying performance that nevertheless raised questions about the prospects for total returns in a fixed income market where yields hovered near all-time lows. At the start of the period, the 10-year U.S. Treasury note yielded 3.31%; at the end, the figure was 2.51% as investors bid up bond prices. As yields move lower, of course, the scope for continued declinesand the attendant rise in pricesdiminishes. Corporate bonds performed best for the 12 months. Municipal bonds delivered solid, but more modest, returns. As has been the case for almost two years now, the yields of money market securities remained near 0%, a consequence of the Federal Reserve Boards efforts to stimulate the economy by keeping a tight lid on borrowing costs. Information technology, industrials weighed most on funds performance Vanguard Strategic Equity Fund experienced more setbacks than successes for the fiscal year as it trailed its benchmark and competing funds. The funds manager, Vanguard Quantitative Equity Group, uses Market Barometer Average Annual Total Returns Periods Ended September 30, 2010 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 10.75% -6.79% 0.86% Russell 2000 Index (Small-caps) 13.35 -4.29 1.60 Dow Jones U.S. Total Stock Market Index 11.51 -6.12 1.37 MSCI All Country World Index ex USA (International) 8.00 -6.98 4.72 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 8.16% 7.42% 6.20% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 5.81 6.04 5.13 Citigroup Three-Month U.S. Treasury Bill Index 0.12 1.01 2.47 CPI Consumer Price Index 1.14% 1.57% 1.90% 3 computer models that seek to match the sector allocations and risk characteristics of the funds benchmark while identifying individual stocks that can help it outperform the benchmark. While this quantitative approach is careful and disciplined, there will be timesas with any investment strategywhen the fund does not surpass its benchmark. Over the course of the year, the funds performance, like that of the broad stock market, was uneven. The fund rose about 14% for the first six months of the period as the stock market continued the rally that began in March 2009. However, as concerns spread about the health of the U.S. economy and Europes debt crisis worsened, it struggled to a return of about 0.4% in the second half of the fiscal year despite a surge of about 11% in September. Information technology and industrials stocks were the biggest restraint on the funds relative performance. Within the information technology sector, computer storage companies accounted for much of the shortfall. Elsewhere in the sector, advances in the funds software stocks werent enough to offset declines among internet, semiconductor, and electronic equipment companies. Within the funds industrial holdings, weakness was evident in airlines, trucking, machinery, construction, and office services. While the fund owned a Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average Strategic Equity Fund 0.30% 1.32% The fund expense ratio shown is from the prospectus dated January 26, 2010, and represents estimated costs for the current fiscal year. For the fiscal year ended September 30, 2010, the funds expense ratio was 0.30%. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2009. Peer group: Mid-Cap Core Funds. 4 substantial stake in a prominent airline at the beginning of the fiscal period, it sold much of the holding before the stock began to rise and ended up missing eventual gains. Although energy is one of the funds smaller sectors, these stocks also weighed on relative performance. The fund experienced its biggest shortfall among coal mining companies. Although the performance of these stocks was so-so in general, the funds holdings struggled. The financial sector provided the greatest lift against the benchmark. Real estate management and mortgage companies suffered severe declines during the financial crisis, and those areas are still well off their highs of several years ago. But the funds computer model identified a few resilient firms that made steady gains over the past year as the economy slowly improved. Strength relative to the benchmark also came from the health care sector, where a few pharmaceutical companies and a health care distributor made a difference. Although the consumer discretionary sector didnt provide an advantage against the benchmark, its 24% return was the funds highest and contributed the most to overall return. Ten-year performance offers more meaningful view Although Vanguard Strategic Equity Fund did not keep pace with its comparative Total Returns Ten Years Ended September 30, 2010 Average Annual Return Strategic Equity Fund 4.84% Spliced Small and Mid Cap Index 4.83 Mid-Cap Core Funds Average 2.71 Spliced Small and Mid Cap Index: Russell 2800 Index through May 31, 2003; MSCI US Small + Mid Cap 2200 Index thereafter. Mid-Cap Core Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. 5 standards during fiscal-year 2010, its long-term performance is more revealing. For the ten years ended September 30, the funds average annual return of 4.84% is nearly identical to the benchmarks return of 4.83% and more than 2 percentage points higher than the mid-cap core funds average return of 2.71%. The funds ten-year returns are not exceptional, but they were achieved during a decade that was defined by two major bear markets. In comparison, the broad U.S. stock market, as measured by the Dow Jones U.S. Total Stock Market Index, returned 0.41%. Like many active quantitative managers, Vanguard Quantitative Equity Group has struggled with unusual volatility and rallies in which the seemingly stronger and more attractively valued companies favored by its models have trailed the markets more speculative stocks. Like any stock market dynamic, this one will eventually change course. We remain confident that when it does, the advisors disciplined, quantitative stock selection techniques can put it in a position to deliver highly competitive long-term returns. Its efforts are aided by the funds low costs, which help shareholders keep more of the return, an advantage that can compound over time. Lessons to be learned through markets bounces Its common for stock market returns to proceed unevenly in any given year, but the Strategic Equity Funds journey in 2010 was especially jagged. If not for Septembers sharp increase, most of the gains achieved in the periods first half would have been wiped out. The past years market turbulence offered a lesson in the benefits of balance, diversification, and a long-term investment plan. Instead of trying to predict the markets next move, we counsel investors to hold a portfolio that is diversified across and within the major asset classes of stocks, bonds, and money market instruments and consistent with your goals, risk tolerance, and time horizon. The Strategic Equity Fund is expected to go through up and down periods. But we continue to have confidence in Vanguard Quantitative Equity Groups underlying stock selection methodology and the funds long-term strategy. We believe the fund can play a useful part as a mid-and small-cap component of a low-cost, well-balanced investment plan. Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer October 14, 2010 6 Advisors Report For the fiscal year ended September 30, the Strategic Equity Fund returned 13.71% and the MSCI US Small + Mid Cap 2200 Index gained 16.78%. The period started with two strong quarters. The market then declined by more than 10%, weighed down by investors concerns over sovereign debt and doubts about economic recovery, before returning almost to its March levels during Septembers rally. The growth rate of the U.S. economy has declined steadily since the fourth quarter of 2009, when GDP grew at a 5.0% annual rate; that was followed by a 3.7% rate in the first quarter of 2010 and a 1.6% rate in the second. Although corporate earnings have been strong and may remain so, nearly 10% unemployment, lingering sovereign debt concerns, and doubts about the strength of economic growth have left investors cautious about the outlook for equities. These sudden changes in the markets direction reinforce our conviction that attempting to time our investments is not profitable. Our aim, instead, is to identify individual stocks that may outperform over the long run. To select these stocks, we use a model with five components: valuation, growth, management decisions, market sentiment, and quality. Each component is itself a model, with several underlying parts. Each of the five models can yield superior stock selections, but combining them creates a stronger indicator than any individual signal. Each individual model goes through periods of over- or underperformance; combining them dampens the cyclicality and improves the overall results, although our overall model also experiences periods when it does not match the benchmark return. Our process displays a preference for stocks that have a low multiple on earnings or cash flow, with growth and other fundamental characteristics that are similar to or better than those of their peers. Our valuation model assesses the price we pay for earnings and cash flows relative to other stocks of the same size in an industry. Because buying cheap earnings that are shrinking is not a compelling strategy, we use our growth model to evaluate each companys earnings growth prospects, again relative to its peers. We measure a firms ability to sustain earnings growth with our quality model, which analyzes balance sheet strength and returns on invested capital. We consider managements opinions through our management decisions model, which evaluates capital spending and debt and stock issuance. Finally, we use our market sentiment model to capture investors opinions of a company as reflected in market activity. We then use the results of our overall model to construct our portfolio, with the goal of minimizing exposure to risks that our research indicates do not improve returns. Thus, we are always fully invested and do not try to add value by over- or underweighting sectors. Our portfolios 7 major risk factors, such as market capitalization and beta, will closely match the benchmarks. Finally, we want to hold many small stakes, so we own a portfolio with several hundred holdings. This means that our return will be determined by how our model performs, not by one or two stocks. For the past year, our portfolios have lagged their benchmarks, hurt primarily by investors rapidly changing views of the economic future. At times like these, investors tend to trade securities as quickly as possible. This puts a premium on liquidity, and means that more finely grained distinctions among stocks are not as important as overall market exposure. As investors become less uncertain, we believe they will once again focus on the fundamental differences among stocks and prefer companies with strong fundamentals and low multiples. Over the last year, the best-performing industries were automobiles, household products, and media. Among the laggards were diversified financial firms, commercial services companies, and banks. At the individual stock level, Valassis Communications, Dana Holdings, and Wyndham Worldwide were among our best performers. On the other hand, Western Digital, Micron Technology, and NRG Energy pulled down returns. We cannot predict the strength or timing of economic recovery, but we continue to believe that stocks are an important part of a diversified investment plan, as is a portfolio of companies with lower relative price/earnings and price/cash flow ratios, growth rates near the markets overall rate, a higher return on equity, quality balance sheets, and positive market sentiment. We thank you for your investment and look forward to the coming year. James D. Troyer, CFA Principal and Portfolio Manager Joel M. Dickson, Ph.D. Prinicipal and Head Vanguard Active Quantitative Equity Management Vanguard Quantitative Equity Group October 20, 2010 8 Strategic Equity Fund Fund Profile As of September 30, 2010 Portfolio Characteristics MSCI US Small + DJ Mid Cap U.S. Total 2200 Market Fund Index Index Number of Stocks 561 2,176 3,920 Median Market Cap $3.4B $3.5B $27.3B Price/Earnings Ratio 15.4x 22.2x 17.1x Price/Book Ratio 2.2x 1.9x 2.1x Return on Equity 13.3% 13.0% 19.1% Earnings Growth Rate 10.5% 6.3% 6.4% Dividend Yield 1.4% 1.3% 1.8% Foreign Holdings 0.1% 0.0% 0.0% Turnover Rate 60%   Ticker Symbol VSEQX   Expense Ratio 1 0.30%   30-Day SEC Yield 0.44%   Short-Term Reserves 0.1%   Sector Diversification (% of equity exposure) MSCI US Small + DJ Mid Cap U.S. Total 2200 Market Fund Index Index Consumer Discretionary 16.1% 15.9% 11.7% Consumer Staples 4.0 3.8 10.1 Energy 7.6 7.2 9.7 Financials 18.3 19.1 16.6 Health Care 11.4 10.6 11.2 Industrials 12.9 13.6 11.1 Information Technology 16.8 16.9 19.0 Materials 6.4 6.4 4.2 Telecommunication Services 0.9 1.4 2.9 Utilities 5.6 5.1 3.5 Volatility Measures MSCI US Small + DJ Mid Cap U.S. Total 2200 Market Index Index R-Squared 0.99 0.95 Beta 1.00 1.18 These measures show the degree and timing of the funds fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Cooper Industries PLC Electrical Components & Equipment 1.0% Altera Corp. Semiconductors 1.0 Joy Global Inc. Construction & Farm Machinery & Heavy Trucks 1.0 Unum Group Life & Health Insurance 1.0 Dr Pepper Snapple Soft Drinks Group Inc. 1.0 Eastman Chemical Co. Diversified Chemicals 1.0 AmerisourceBergen Health Care Corp. Class A Distributors 1.0 Wyndham Worldwide Hotels, Resorts & Corp. Cruise Lines 1.0 CenterPoint Energy Inc. Multi-Utilities 0.9 Rovi Corp. Systems Software 0.9 Top Ten 9.8% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratio shown is from the prospectus dated January 26, 2010, and represents estimated costs for the current fiscal year. For the fiscal year ended September 30, 2010, the expense ratio was 0.30%. 9 Strategic Equity Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: September 30, 2000, Through September 30, 2010 Initial Investment of $10,000 Average Annual Total Returns Periods Ended September 30, 2010 Final Value One Five Ten of a $10,000 Year Years Years Investment Strategic Equity Fund 13.71% -1.47% 4.84% $16,046 Dow Jones U.S. Total Stock Market Index 11.51 1.37 0.41 10,421 Spliced Small and Mid Cap Index 16.78 2.48 4.83 16,020 Mid-Cap Core Funds Average 14.36 1.98 2.71 13,065 Spliced Small and Mid Cap Index: Russell 2800 Index through May 31, 2003; MSCI US Small + Mid Cap 2200 Index thereafter. Mid-Cap Core Funds Average: Derived from data provided by Lipper Inc. See Financial Highlights for dividend and capital gains information. 10 Strategic Equity Fund Fiscal-Year Total Returns (%): September 30, 2000, Through September 30, 2010 11 Strategic Equit y Fund Financia l Statements Statement of Net Assets As of September 30, 2010 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the funds semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website at sec.gov. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (99.3%) 1 Consumer Discretionar y (16.0%) Wyndham Worldwide Corp. 1,074,083 29,505 Ross Stores Inc. 527,762 28,826 * Dollar Tree Inc. 587,720 28,657 Whirlpool Corp. 311,311 25,204 Williams-Sonoma Inc. 766,500 24,298 * Valassis Communications Inc. 696,230 23,595 Limited Brands, Inc. 767,800 20,562 DR Horton Inc. 1,701,802 18,924 * TRW Automotive Holdings Corp. 453,648 18,854 Darden Restaurants Inc. 433,532 18,546 * Tempur-Pedic International Inc. 569,999 17,670 * Liberty Media Corp. - Interactive 1,169,500 16,034 * Big Lots Inc. 482,185 16,033 * Aeropostale Inc. 606,425 14,099 Gannett Co. Inc. 1,151,350 14,081 Cablevision Systems Corp. Class A 476,700 12,485 Autoliv Inc. 170,514 11,140 * Liberty Media Corp. - Capital 195,900 10,199 * Talbots Inc. 769,300 10,078 * Warnaco Group Inc. 181,859 9,298 * Panera Bread Co. Class A 98,062 8,689 * Jo-Ann Stores Inc. 166,538 7,419 Bob Evans Farms Inc. 254,951 7,156 Sothebys 188,800 6,952 * Tenneco Inc. 239,895 6,950 Cracker Barrel Old Country Store Inc. 134,823 6,844 Meredith Corp. 175,920 5,860 * Dennys Corp. 1,838,665 5,718 Market Value Shares ($000) * Ulta Salon Cosmetics & Fragrance Inc. 172,700 5,043 * Dana Holding Corp. 407,025 5,015 * Dominos Pizza Inc. 379,200 5,013 Scholastic Corp. 160,174 4,456 * Fossil Inc. 77,600 4,174 PF Changs China Bistro Inc. 89,802 4,149 * Helen of Troy Ltd. 152,500 3,857 *,^ Beazer Homes USA Inc. 714,040 2,949 Wynn Resorts Ltd. 33,900 2,942 * Chipotle Mexican Grill Inc. Class A 16,600 2,855 Advance Auto Parts Inc. 45,600 2,676 Brinker International Inc. 117,500 2,216 DeVry Inc. 40,000 1,968 * Lincoln Educational Services Corp. 126,871 1,828 * AFC Enterprises Inc. 136,445 1,692 * Career Education Corp. 73,200 1,572 * New York Times Co. Class A 173,900 1,346 Hillenbrand Inc. 61,800 1,329 * Papa Johns International Inc. 50,000 1,319 * HSN Inc. 38,600 1,154 * Pier 1 Imports Inc. 125,900 1,031 Cato Corp. Class A 36,294 971 Finish Line Inc. Class A 59,300 825 * Journal Communications Inc. Class A 171,561 774 * Steven Madden Ltd. 15,167 623 * Lear Corp. 7,800 616 * DSW Inc. Class A 21,100 606 Dillards Inc. Class A 25,400 600 Service Corp. International 67,007 578 * Liberty Media Corp. - Starz 8,900 577 * Cheesecake Factory Inc. 21,800 577 * Belo Corp. Class A 92,500 573 * Shutterfly Inc. 21,800 567 * EW Scripps Co. Class A 67,900 535 * Winnebago Industries Inc. 51,100 532 12 Strategic Equit y Fund Market Value Shares ($000) Jones Apparel Group Inc. 23,000 452 *,^ Hovnanian Enterprises Inc. Class A 112,900 444 * J Crew Group Inc. 12,300 414 * Ruby Tuesday Inc. 33,100 393 * Biglari Holdings Inc. 1,160 381 * Standard Pacific Corp. 94,800 376 Blyth Inc. 9,000 371 * Jakks Pacific Inc. 21,000 370 Leggett & Platt Inc. 13,500 307 * Skechers U.S.A. Inc. Class A 13,000 305 * Kenneth Cole Productions Inc. Class A 17,900 298 Mattel Inc. 10,900 256 * Deckers Outdoor Corp. 3,900 195 American Greetings Corp. Class A 10,200 190 * Brookfield Homes Corp. 20,200 165 496,131 Consumer Stap l es (4.0%) Dr Pepper Snapple Group Inc. 855,308 30,381 Del Monte Foods Co. 1,786,045 23,415 Mead Johnson Nutrition Co. 240,760 13,702 * Revlon Inc. Class A 561,426 7,085 Ruddick Corp. 182,300 6,322 Lancaster Colony Corp. 121,619 5,777 Tyson Foods Inc. Class A 342,500 5,487 Andersons Inc. 128,445 4,868 * Central Garden and Pet Co. Class A 449,679 4,659 Herbalife Ltd. 73,029 4,407 * Boston Beer Co. Inc. Class A 63,800 4,266 Sanderson Farms Inc. 94,700 4,100 * Whole Foods Market Inc. 66,500 2,468 Universal Corp. 55,336 2,218 Caseys General Stores Inc. 29,735 1,241 Vector Group Ltd. 63,315 1,184 * United Natural Foods Inc. 29,200 968 * Central Garden and Pet Co. 73,251 757 National Beverage Corp. 31,100 435 Cal-Maine Foods Inc. 13,700 397 124,137 Energ y (7.5%) * FMC Technologies Inc. 427,800 29,215 Helmerich & Payne Inc. 692,542 28,020 El Paso Corp. 2,070,854 25,637 Pioneer Natural Resources Co. 305,100 19,841 Core Laboratories NV 204,000 17,960 * Newfield Exploration Co. 311,151 17,873 Market Value Shares ($000) * Whiting Petroleum Corp. 131,100 12,521 * Oil States International Inc. 264,428 12,309 SM Energy Co. 292,300 10,950 Cimarex Energy Co. 151,225 10,008 World Fuel Services Corp. 384,324 9,996 * Stone Energy Corp. 394,512 5,811 * International Coal Group Inc. 824,283 4,385 * Rosetta Resources Inc. 145,745 3,424 Southern Union Co. 133,442 3,211 * Concho Resources Inc. 48,500 3,209 * Rowan Cos. Inc. 104,900 3,185 * Brigham Exploration Co. 118,566 2,223 QEP Resources Inc. 49,500 1,492 * Gulfport Energy Corp. 95,696 1,324 * Warren Resources Inc. 325,000 1,290 * Tetra Technologies Inc. 94,990 969 * McMoRan Exploration Co. 46,500 800 * Forest Oil Corp. 25,900 769 * Complete Production Services Inc. 37,400 765 * Venoco Inc. 35,600 699 * Gastar Exploration Ltd. 135,324 544 * ION Geophysical Corp. 104,200 536 Sunoco Inc. 14,300 522 * Cloud Peak Energy Inc. 26,200 478 * Swift Energy Co. 16,600 466 * Petroquest Energy Inc. 76,400 465 * Gran Tierra Energy Inc. 59,500 459 * Energy XXI Bermuda Ltd. 19,000 439 Berry Petroleum Co. Class A 13,800 438 * Unit Corp. 11,500 429 W&T Offshore Inc. 40,300 427 * Crosstex Energy Inc. 48,575 384 * OYO Geospace Corp. 4,100 237 233,710 Financia l s (18.1%) Unum Group 1,387,835 30,741 Platinum Underwriters Holdings Ltd. 588,700 25,620 Torchmark Corp. 455,647 24,213 Bank of Hawaii Corp. 536,164 24,084 * Arch Capital Group Ltd. 248,892 20,857 New York Community Bancorp Inc. 1,109,870 18,035 Ventas Inc. 329,528 16,994 American Financial Group Inc. 539,689 16,504 Macerich Co. 354,328 15,218 SL Green Realty Corp. 234,300 14,838 Plum Creek Timber Co. Inc. 397,400 14,028 Cullen/Frost Bankers Inc. 222,256 11,973 * CB Richard Ellis Group Inc. Class A 638,700 11,675 Nelnet Inc. Class A 503,512 11,520 13 Strategic Equit y Fund Market Value Shares ($000) Rayonier Inc. 212,850 10,668 RenaissanceRe Holdings Ltd. 177,700 10,655 CBL & Associates Properties Inc. 812,624 10,613 Highwoods Properties Inc. 270,246 8,775 Jefferies Group Inc. 379,800 8,618 Hospitality Properties Trust 362,400 8,092 BOK Financial Corp. 174,621 7,881 Sun Communities Inc. 255,843 7,854 *,^ World Acceptance Corp. 177,268 7,828 AvalonBay Communities Inc. 74,500 7,743 * Credit Acceptance Corp. 126,279 7,647 UMB Financial Corp. 212,788 7,556 Cash America International Inc. 213,500 7,473 NBT Bancorp Inc. 338,230 7,465 Jones Lang LaSalle Inc. 82,700 7,135 * Ezcorp Inc. Class A 350,217 7,018 Brandywine Realty Trust 559,032 6,848 Bank of the Ozarks Inc. 183,987 6,824 Federated Investors Inc. Class B 281,330 6,403 Equity Lifestyle Properties Inc. 108,383 5,905 City Holding Co. 192,455 5,903 Colonial Properties Trust 313,160 5,070 Unitrin Inc. 199,162 4,858 Duke Realty Corp. 392,800 4,553 * Ashford Hospitality Trust Inc. 501,690 4,540 Pennsylvania Real Estate Investment Trust 378,182 4,485 Parkway Properties Inc. 290,075 4,293 International Bancshares Corp. 238,425 4,027 American Campus Communities Inc. 127,400 3,878 * CIT Group Inc. 95,000 3,878 * SLM Corp. 333,300 3,850 * Cardtronics Inc. 242,676 3,745 Provident Financial Services Inc. 293,425 3,627 Republic Bancorp Inc. Class A 153,611 3,246 Reinsurance Group of America Inc. Class A 63,307 3,057 Montpelier Re Holdings Ltd. 176,200 3,052 Community Bank System Inc. 132,561 3,050 * AmeriCredit Corp. 123,300 3,016 Apartment Investment & Management Co. 140,400 3,002 Mid-America Apartment Communities Inc. 48,808 2,845 Market Value Shares ($000) Ares Capital Corp. 181,412 2,839 Westamerica Bancorporation 51,819 2,824 Bancfirst Corp. 65,783 2,662 Post Properties Inc. 94,500 2,638 Extra Space Storage Inc. 164,400 2,637 * Strategic Hotels & Resorts Inc. 620,700 2,632 Advance America Cash Advance Centers Inc. 648,588 2,614 * FPIC Insurance Group Inc. 72,140 2,531 * First Cash Financial Services Inc. 84,501 2,345 First Financial Bankshares Inc. 48,210 2,265 * iStar Financial Inc. 729,905 2,234 * Altisource Portfolio Solutions SA 70,447 2,194 Lexington Realty Trust 306,000 2,191 Prosperity Bancshares Inc. 62,200 2,020 * Alleghany Corp. 6,400 1,939 Provident New York Bancorp 209,469 1,757 Arrow Financial Corp. 67,678 1,697 Tompkins Financial Corp. 39,520 1,567 FBL Financial Group Inc. Class A 51,500 1,338 First Citizens BancShares Inc. Class A 6,500 1,204 Flagstone Reinsurance Holdings SA 107,400 1,140 NewAlliance Bancshares Inc. 88,204 1,113 * ProAssurance Corp. 19,017 1,095 Winthrop Realty Trust 82,600 1,021 Infinity Property & Casualty Corp. 20,071 979 CapLease Inc. 173,700 971 Southside Bancshares Inc. 51,395 971 * First Industrial Realty Trust Inc. 189,925 963 U-Store-It Trust 106,477 889 Camden National Corp. 25,345 878 GAMCO Investors Inc. 22,300 859 Boston Private Financial Holdings Inc. 126,000 824 Park National Corp. 11,500 736 * Meridian Interstate Bancorp Inc. 69,866 736 Medical Properties Trust Inc. 60,000 608 SCBT Financial Corp. 18,900 590 Douglas Emmett Inc. 33,600 588 United Bankshares Inc. 23,285 580 Erie Indemnity Co. Class A 10,300 577 Weingarten Realty Investors 26,300 574 Amtrust Financial Services Inc. 35,500 515 14 Strategic Equit y Fund Market Value Shares ($000) Fulton Financial Corp. 52,900 479 MFA Financial Inc. 61,600 470 Wintrust Financial Corp. 14,400 467 Clifton Savings Bancorp Inc. 53,514 460 Hersha Hospitality Trust 82,500 427 Abington Bancorp Inc. 40,000 422 American Physicians Capital Inc. 9,357 388 Great Southern Bancorp Inc. 15,615 340 * Sunstone Hotel Investors Inc. 35,400 321 Iberiabank Corp. 6,400 320 Dime Community Bancshares Inc. 22,198 307 MarketAxess Holdings Inc. 18,000 306 Protective Life Corp. 13,730 299 Regency Centers Corp. 6,600 261 Axis Capital Holdings Ltd. 7,800 257 First Financial Bancorp 15,400 257 Horace Mann Educators Corp. 14,200 252 * Beneficial Mutual Bancorp Inc. 27,800 249 * St. Joe Co. 9,700 241 * FelCor Lodging Trust Inc. 50,419 232 * Signature Bank 5,900 229 Alterra Capital Holdings Ltd. 11,500 229 Baldwin & Lyons Inc. 8,868 226 1st Source Corp. 9,707 169 * Avatar Holdings Inc. 2,330 44 Cousins Properties Inc. 209 2 562,265 Hea l th Care (11.4%) AmerisourceBergen Corp. Class A 972,104 29,805 * Cephalon Inc. 439,600 27,449 Perrigo Co. 423,800 27,216 STERIS Corp. 813,743 27,032 Lincare Holdings Inc. 822,756 20,643 * Incyte Corp. Ltd. 1,272,400 20,346 * Emergency Medical Services Corp. Class A 358,217 19,075 Warner Chilcott PLC Class A 752,650 16,889 * Humana Inc. 315,100 15,831 * Mylan Inc. 587,438 11,050 Cooper Cos. Inc. 236,615 10,936 Invacare Corp. 410,354 10,878 * Waters Corp. 133,300 9,435 * Endo Pharmaceuticals Holdings Inc. 256,925 8,540 * Hospira Inc. 146,390 8,346 * Targacept Inc. 355,200 7,935 * AMERIGROUP Corp. 158,200 6,719 * Sirona Dental Systems Inc. 177,600 6,401 Market Value Shares ($000) * American Medical Systems Holdings Inc. 297,789 5,831 * Gentiva Health Services Inc. 229,913 5,024 * LifePoint Hospitals Inc. 143,135 5,018 * Magellan Health Services Inc. 85,400 4,034 * Kensey Nash Corp. 120,471 3,480 Valeant Pharmaceuticals International Inc. 130,782 3,276 * Bruker Corp. 210,087 2,947 * Health Management Associates Inc. Class A 361,348 2,768 * Par Pharmaceutical Cos. Inc. 88,904 2,585 Medicis Pharmaceutical Corp. Class A 77,900 2,310 * Bio-Rad Laboratories Inc. Class A 25,000 2,263 * DaVita Inc. 32,691 2,257 Chemed Corp. 39,400 2,245 * Nabi Biopharmaceuticals 419,767 2,015 * Cepheid Inc. 103,620 1,939 * Nektar Therapeutics 123,672 1,827 * Community Health Systems Inc. 56,800 1,759 * Psychiatric Solutions Inc. 49,800 1,671 * Akorn Inc. 373,442 1,509 * Corvel Corp. 35,369 1,501 * NxStage Medical Inc. 65,100 1,243 * Mettler-Toledo International Inc. 9,251 1,151 * Life Technologies Corp. 24,200 1,130 * Impax Laboratories Inc. 56,100 1,111 * Greatbatch Inc. 47,400 1,099 * Micromet Inc. 115,342 775 * Clarient Inc. 171,800 581 * Catalyst Health Solutions Inc. 16,200 570 * Zymogenetics Inc. 55,000 536 * PSS World Medical Inc. 23,295 498 * Enzon Pharmaceuticals Inc. 42,300 476 Owens & Minor Inc. 16,650 474 * Salix Pharmaceuticals Ltd. 11,205 445 * Insulet Corp. 30,100 426 Universal American Corp. 28,800 425 * Triple-S Management Corp. Class B 22,869 385 * Genomic Health Inc. 21,308 285 352,395 Industria l s (12.8%) Cooper Industries PLC 662,950 32,438 Joy Global Inc. 445,337 31,316 * EMCOR Group Inc. 1,018,867 25,054 * Owens Corning 883,751 22,651 Rockwell Automation Inc. 366,450 22,621 15 Strategic Equit y Fund Market Value Shares ($000) Timken Co. 499,380 19,156 * Delta Air Lines Inc. 1,537,200 17,893 Pitney Bowes Inc. 732,000 15,650 * Oshkosh Corp. 505,000 13,888 * United Stationers Inc. 254,961 13,643 * UAL Corp. 513,100 12,125 * Stericycle Inc. 171,900 11,944 Manitowoc Co. Inc. 973,800 11,793 * Avis Budget Group Inc. 871,900 10,158 Donaldson Co. Inc. 142,400 6,711 Cubic Corp. 145,033 5,917 Triumph Group Inc. 75,583 5,638 Briggs & Stratton Corp. 274,543 5,219 * Waste Connections Inc. 121,700 4,827 * ArvinMeritor Inc. 284,887 4,427 * EnerSys 172,657 4,311 AO Smith Corp. 74,300 4,301 Avery Dennison Corp. 107,900 4,005 Allegiant Travel Co. Class A 86,273 3,651 * Consolidated Graphics Inc. 84,973 3,522 Werner Enterprises Inc. 154,737 3,171 TAL International Group Inc. 125,905 3,049 RR Donnelley & Sons Co. 162,600 2,758 AAON Inc. 113,965 2,680 * Armstrong World Industries Inc. 63,500 2,636 Textron Inc. 126,500 2,601 * Powell Industries Inc. 82,031 2,553 Cintas Corp. 87,300 2,405 NACCO Industries Inc. Class A 26,400 2,307 Toro Co. 40,200 2,260 * Ladish Co. Inc. 72,400 2,254 * Macquarie Infrastructure Co. LLC 141,900 2,199 * M&F Worldwide Corp. 88,000 2,143 Crane Co. 55,400 2,102 Schawk Inc. Class A 112,800 2,082 Dover Corp. 39,100 2,041 * GenCorp Inc. 413,200 2,033 * Sauer-Danfoss Inc. 94,043 2,002 * WABCO Holdings Inc. 45,415 1,905 * Pacer International Inc. 296,100 1,788 * Blount International Inc. 135,182 1,721 * Alaska Air Group Inc. 28,165 1,437 Standex International Corp. 57,750 1,397 Ennis Inc. 76,525 1,369 * Thomas & Betts Corp. 32,800 1,345 * Amerco Inc. 16,800 1,335 * Terex Corp. 55,500 1,272 * Hawaiian Holdings Inc. 211,025 1,264 * Dollar Thrifty Automotive Group Inc. 23,940 1,200 AZZ Inc. 27,100 1,161 Regal-Beloit Corp. 19,700 1,156 Market Value Shares ($000) Nordson Corp. 15,400 1,135 * Advisory Board Co. 25,300 1,117 Seaboard Corp. 604 1,070 Carlisle Cos. Inc. 34,760 1,041 * URS Corp. 25,000 950 Tredegar Corp. 48,720 925 Vicor Corp. 56,790 830 HNI Corp. 27,466 790 * Polypore International Inc. 25,500 769 Corporate Executive Board Co. 24,212 764 * ACCO Brands Corp. 107,615 619 Deluxe Corp. 31,713 607 * WESCO International Inc. 15,200 597 Rollins Inc. 25,100 587 Lennox International Inc. 13,800 575 * GrafTech International Ltd. 36,164 565 * Layne Christensen Co. 21,725 562 Watts Water Technologies Inc. Class A 16,200 552 Lindsay Corp. 12,700 550 * Atlas Air Worldwide Holdings Inc. 10,200 513 * ATC Technology Corp. 20,714 512 Universal Forest Products Inc. 17,300 506 Tennant Co. 16,316 504 * School Specialty Inc. 38,317 499 Great Lakes Dredge & Dock Corp. 85,000 494 * APAC Customer Services Inc. 85,458 484 Interface Inc. Class A 33,645 479 * SFN Group Inc. 79,000 475 * Corrections Corp. of America 18,800 464 * Fushi Copperweld Inc. 51,300 446 Kimball International Inc. Class B 75,333 439 Bowne & Co. Inc. 37,800 428 Quanex Building Products Corp. 23,780 411 * EnPro Industries Inc. 11,900 372 Lawson Products Inc. 23,370 357 Standard Register Co. 42,798 125 * Trimas Corp. 5,900 88 396,686 Information Techno l og y (16.7%) Altera Corp. 1,056,400 31,861 * Rovi Corp. 582,008 29,339 * Red Hat Inc. 705,700 28,934 Xilinx Inc. 1,087,212 28,931 * Micron Technology Inc. 3,415,850 24,628 Earthlink Inc. 2,570,905 23,370 Computer Sciences Corp. 464,292 21,357 * Avnet Inc. 774,900 20,930 16 Strategic Equit y Fund Market Value Shares ($000) * SanDisk Corp. 544,600 19,960 *,^ Power-One Inc. 2,023,100 18,390 * CSG Systems International Inc. 989,381 18,036 * Anixter International Inc. 304,868 16,460 * Plexus Corp. 554,466 16,274 * Lexmark International Inc. Class A 357,900 15,969 * VeriFone Systems Inc. 450,950 14,011 Solera Holdings Inc. 296,380 13,088 * Isilon Systems Inc. 577,978 12,877 * Advanced Micro Devices Inc. 1,596,100 11,348 * Teradata Corp. 255,002 9,833 * RF Micro Devices Inc. 1,568,806 9,632 * ANSYS Inc. 193,300 8,167 * Mantech International Corp. Class A 200,969 7,958 * TIBCO Software Inc. 424,069 7,523 *,^ OpenTable Inc. 101,200 6,890 iGate Corp. 353,714 6,416 * Acxiom Corp. 378,996 6,011 * SuccessFactors Inc. 231,700 5,818 * Aruba Networks Inc. 257,500 5,495 Factset Research Systems Inc. 53,100 4,308 * QLogic Corp. 242,993 4,286 * Hewitt Associates Inc. Class A 82,522 4,162 * Gartner Inc. 136,059 4,006 * SYNNEX Corp. 113,274 3,188 * Tech Data Corp. 78,300 3,155 * Netscout Systems Inc. 141,605 2,904 * Unisys Corp. 88,506 2,469 MAXIMUS Inc. 35,470 2,184 * Atmel Corp. 273,200 2,175 * Manhattan Associates Inc. 72,200 2,119 * AOL Inc. 85,000 2,104 * Teradyne Inc. 186,917 2,082 DST Systems Inc. 42,900 1,924 Opnet Technologies Inc. 101,324 1,839 Plantronics Inc. 54,200 1,831 * Sanmina-SCI Corp. 142,981 1,727 CTS Corp. 177,152 1,704 * MercadoLibre Inc. 23,200 1,675 * Insight Enterprises Inc. 101,600 1,589 * Avago Technologies Ltd. 67,600 1,522 * VeriSign Inc. 44,700 1,419 * Vishay Intertechnology Inc. 125,500 1,215 * Internap Network Services Corp. 231,400 1,136 * TriQuint Semiconductor Inc. 117,395 1,127 * InterDigital Inc. 35,800 1,060 * Ariba Inc. 53,900 1,019 * Lattice Semiconductor Corp. 195,800 930 Market Value Shares ($000) * Veeco Instruments Inc. 25,000 872 * NeuStar Inc. Class A 34,900 868 * Interactive Intelligence Inc. 48,069 846 * Kulicke & Soffa Industries Inc. 114,500 709 * Diodes Inc. 41,100 702 Jabil Circuit Inc. 47,900 690 * IAC/InterActiveCorp 24,900 654 Methode Electronics Inc. 69,900 635 * Quantum Corp. 283,730 602 * Ultratech Inc. 34,600 592 * Hittite Microwave Corp. 11,900 567 * MICROS Systems Inc. 12,800 542 * Fairchild Semiconductor International Inc. Class A 57,400 540 * MicroStrategy Inc. Class A 6,100 528 * Entegris Inc. 112,000 523 * Omnivision Technologies Inc. 22,500 518 Blackbaud Inc. 21,400 514 * Silicon Image Inc. 107,600 514 * Knot Inc. 56,300 514 * Netgear Inc. 18,800 508 * SMART Modular Technologies WWH Inc. 83,000 500 * Novell Inc. 83,100 496 * JDS Uniphase Corp. 37,900 470 * Liquidity Services Inc. 28,700 459 * Progress Software Corp. 13,600 450 * MKS Instruments Inc. 24,700 444 * Volterra Semiconductor Corp. 20,452 440 * Magma Design Automation Inc. 81,800 303 * IXYS Corp. 20,200 193 Renaissance Learning Inc. 11,200 114 516,672 M ateria l s (6.3%) Eastman Chemical Co. 407,188 30,132 Lubrizol Corp. 271,700 28,792 Celanese Corp. Class A 896,290 28,771 Walter Energy Inc. 346,450 28,163 Greif Inc. Class A 286,675 16,868 Silgan Holdings Inc. 254,372 8,064 Domtar Corp. 111,200 7,181 Rock-Tenn Co. Class A 132,958 6,623 * Century Aluminum Co. 415,186 5,468 Innophos Holdings Inc. 157,285 5,206 Schweitzer-Mauduit International Inc. 78,039 4,550 Ashland Inc. 92,300 4,501 Valspar Corp. 96,500 3,074 * Clearwater Paper Corp. 30,271 2,303 Stepan Co. 38,226 2,260 Buckeye Technologies Inc. 147,758 2,173 A Schulman Inc. 78,810 1,588 17 Strategic Equit y Fund Market Value Shares ($000) * Solutia Inc. 96,600 1,548 * PolyOne Corp. 119,150 1,440 * Graphic Packaging Holding Co. 383,629 1,281 Sonoco Products Co. 30,203 1,010 Cytec Industries Inc. 15,400 868 Carpenter Technology Corp. 18,000 607 NewMarket Corp. 5,222 594 * Titanium Metals Corp. 26,500 529 * Innospec Inc. 34,400 524 * KapStone Paper and Packaging Corp. 41,100 499 Haynes International Inc. 13,200 461 * Kraton Performance Polymers Inc. 15,414 418 * WR Grace & Co. 13,200 369 Neenah Paper Inc. 19,200 292 American Vanguard Corp. 21,600 133 196,290 Te l ecommunication Services (0.9%) * Cincinnati Bell Inc. 3,829,800 10,225 * tw telecom inc Class A 284,700 5,287 Frontier Communications Corp. 563,800 4,606 USA Mobility Inc. 184,515 2,958 * United States Cellular Corp. 59,316 2,727 Consolidated Communications Holdings Inc. 68,874 1,286 Telephone & Data Systems Inc. 35,400 1,161 * Vonage Holdings Corp. 272,000 694 28,944 Uti l ities (5.6%) CenterPoint Energy Inc. 1,869,208 29,384 CMS Energy Corp. 1,480,262 26,674 Oneok Inc. 477,145 21,491 Atmos Energy Corp. 459,911 13,452 AGL Resources Inc. 304,910 11,696 DTE Energy Co. 209,500 9,622 Integrys Energy Group Inc. 122,000 6,351 IDACORP Inc. 162,944 5,853 DPL Inc. 221,100 5,777 Southwest Gas Corp. 171,000 5,744 NiSource Inc. 294,400 5,123 * El Paso Electric Co. 189,200 4,499 NSTAR 102,655 4,040 ITC Holdings Corp. 59,600 3,710 Avista Corp. 161,629 3,375 Hawaiian Electric Industries Inc. 141,780 3,196 Market Value Shares ($000) NorthWestern Corp. 88,397 2,519 Nicor Inc. 46,100 2,112 Pinnacle West Capital Corp. 42,000 1,733 WGL Holdings Inc. 36,971 1,397 OGE Energy Corp. 32,900 1,312 Unisource Energy Corp. 37,700 1,260 Cleco Corp. 36,700 1,087 Questar Corp. 50,900 892 UIL Holdings Corp. 18,400 518 PNM Resources Inc. 36,835 420 CH Energy Group Inc. 8,300 367 Piedmont Natural Gas Co. Inc. 8,700 252 Laclede Group Inc. 6,900 238 174,094 Tota l Common Stocks (Cost $2,607,586) Temporar y Cash Investments (1.2%) 1 M one y M arket Fund (1.1%) 2,3 Vanguard Market Liquidity Fund, 0.261% 36,602,985 36,603 Face Amount ($000) U.S. Government and Agenc y Ob l igations (0.1%) 4,5 Freddie Mac Discount Notes, 0.296%, 3/31/11 2,000 1,997 4,5 Freddie Mac Discount Notes, 0.281%, 6/21/11 200 200 2,197 Tota l Temporar y Cash Investments (Cost $38,800) Tota l Investments (100.5%) (Cost $2,646,386) Other Assets and Liabi l ities (-0.5%) Other Assets 12,162 Liabilities 3 (29,144) (16,982) Net Assets (100%) App l icab l e to 190,416,447 outstanding $.001 par va l ue shares of beneficia l interest (un l imited authorization) 3,103,142 Net Asset Va l ue Per Share 18 Strategic Equit y Fund At September 30, 2010, net assets consisted of: Amount ($000) Paid-in Capital 4,412,514 Undistributed Net Investment Income 17,870 Accumulated Net Realized Losses (1,801,538) Unrealized Appreciation (Depreciation) Investment Securities 473,738 Futures Contracts 558 Net Assets 3,103,142 See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $11,217,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the funds effective common stock and temporary cash investment positions represent 100.0% and 0.5%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $12,405,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $2,197,000 have been segregated as initial margin for open futures contracts. See accompanying Notes, which are an integral part of the Financial Statements. 19 Strategic Equit y Fund Statement of Operations Year Ended September 30, 2010 ($000) Investment Income Income Dividends 52,820 Interest 1 66 Security Lending 1,232 Total Income 54,118 Expenses The Vanguard GroupNote B Investment Advisory Services 1,317 Management and Administrative 7,414 Marketing and Distribution 747 Custodian Fees 98 Auditing Fees 26 Shareholders Reports 105 Trustees Fees and Expenses 7 Total Expenses 9,714 Net Investment Income Rea l ized Net Gain (Loss) Investment Securities Sold 137,737 Futures Contracts 1,113 Rea l ized Net Gain (Loss) 138,850 Change in Unrea l ized Appreciation (Depreciation) Investment Securities 235,612 Futures Contracts 633 Change in Unrea l ized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resu l ting from Operations 1 Interest income from an affiliated company of the fund was $57,000. See accompanying Notes, which are an integral part of the Financial Statements. 20 Strategic Equit y Fund Statement of Changes in Net Assets Year Ended September 30, 2010 2009 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 44,404 47,590 Realized Net Gain (Loss) 138,850 (1,569,418) Change in Unrealized Appreciation (Depreciation) 236,245 922,539 Net Increase (Decrease) in Net Assets Resulting from Operations 419,499 (599,289) Distributions Net Investment Income (44,385) (67,840) Realized Capital Gain   Total Distributions (44,385) (67,840) Capita l Share Transactions Issued 265,701 436,608 Issued in Lieu of Cash Distributions 41,702 63,748 Redeemed (1,128,109) (1,106,155) Net Increase (Decrease) from Capital Share Transactions (820,706) (605,799) Total Increase (Decrease) (445,592) (1,272,928) Net Assets Beginning of Period End of Period 1 1 Net AssetsEnd of Period includes undistributed (overdistributed) net investment income of $17,870,000 and $17,851,000. See accompanying Notes, which are an integral part of the Financial Statements. 21 Strategic Equit y Fund Financia l High l ights For a Share Outstanding Year Ended September 30, Throughout Each Period 2010 2009 2008 2007 2006 Net Asset Va l ue, Beginning of Period Investment Operations Net Investment Income .221 .184 .240 .270 .270 Net Realized and Unrealized Gain (Loss) on Investments 1.759 (1.843) (6.090) 2.840 1.170 Total from Investment Operations 1.980 (1.659) (5.850) 3.110 1.440 Distributions Dividends from Net Investment Income (.200) (.241) (.240) (.260) (.210) Distributions from Realized Capital Gains   (2.430) (.980) (1.440) Total Distributions (.200) (.241) (2.670) (1.240) (1.650) Net Asset Va l ue, End of Period Tota l Return 1 13.71% -9.66% -25.37% 13.76% 6.49% Ratios/Supp l ementa l Data Net Assets, End of Period (Millions) $3,103 $3,549 $4,822 $7,699 $6,755 Ratio of Total Expenses to Average Net Assets 0.30% 0.30% 0.25% 0.30% 0.35% Ratio of Net Investment Income to Average Net Assets 1.37% 1.47% 1.09% 1.03% 1.18% Portfolio Turnover Rate 60% 60% 79% 75% 80% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. See accompanying Notes, which are an integral part of the Financial Statements. 22 Strategic Equit y Fund Notes to Financia l Statements Vanguard Strategic Equity Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the funds tax positions taken for all open federal income tax years (September 30, 20072010), and has concluded that no provision for federal income tax is required in the funds financial statements. 4. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 5. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 6. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. 23 Strategic Equit y Fund B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At September 30, 2010, the fund had contributed capital of $536,000 to Vanguard (included in Other Assets), representing 0.02% of the funds net assets and 0.21% of Vanguards capitalization. The funds trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Leve l 1 
